DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 12 September 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment.  The drawing objections have been withdrawn.   The claim objection to claim 11 is also withdrawn in view of the Amendment. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn. Please see below for new grounds of rejection under 35 U.S.C. 112.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection presented below.  


Claim Objections
Claim 1 is objected to because of the following informalities: The “,” following “downstream” and preceding “from the first valve” in the added limitation appears to be in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 9-11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to recite “wherein the controller is operable to adjust a position of the second valve based on an operational mode of the environmental control system and a pressure of the pressurized volume”.  Examiner does not find clear support for the added limitation in the context of the second valve.  If Applicant disagrees and wishes to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure as originally filed that provide(s) support for the amendment.  Claims 2, 4, 6, 9-11, and 14-16 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, and 10 are dependent on claim 5.  Claim 5 has been cancelled.  To expedite prosecution, claims 6, 9, and 10 have been interpreted as dependent on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US 2017/0341759: previously cited) in view of Thompson (US 6,283,410: cited by Applicant).
Regarding claim 1, Bruno et al. discloses an environmental control system for providing a conditioned medium to one or more loads of an aircraft (see at least paragraphs [0031]-[0033];[0041]-[0043]; Figures 1-3; Figures 11-13) comprising: 
an air conditioning system (see at least Figure 1, system #100; Figure 2, system #200; Figure 3, system #300; Figure 11, system #1100; Figure 12, system #1200; Figure 13, system #1300) including a compressor for regulating a pressure of a first medium (see at least Figures 1-3; 11-13, compressor #112 acting on medium #F2) and a turbine operably coupled to the compressor (see at least Figures 1-3; 11-13, turbine #114 on the same shaft as compressor #112); 
a pressurized volume containing a second medium (see at least Figures 1-3; 11-13, volume #102 containing medium #F3), the pressurized volume being arranged in fluid communication with the turbine via a primary flow path (see at least Figures 1-3; 11-13, volume #102 is in fluid communication with turbine #114 via a primary flow path including medium #F3); 
a first valve arranged along the primary flow path, the first valve being operable to control a flow of second medium to the turbine (see at least Figures 1-3; 11-13, valve #V2 controlling flow of medium #F3 to turbine #114);
a secondary flow path connected to the primary flow path at a location downstream from the first valve and upstream from the turbine (see at least Figures 1-3; 11-13, flow path leading from valve #V2 to valve #104); and
a second valve arranged along the secondary flow path such that the second medium is provided to the second valve and the turbine in parallel (see at least Figures 1-3; 11-13, valve #V2 and outlet (outflow valve) #104; see at least paragraph [0049]: the outflow valve #104 is in parallel with turbine #114 with respect to valve #V2); and  
a controller operably coupled to both the first valve and the second valve (see at least paragraphs [0054]; [0061] both valves #V2 and #104 are control valves, which is indicative of at least one controller operably coupled to both valves).
Bruno et al. is silent regarding wherein the controller is operable to adjust a position of the second valve based on an operational mode of the environmental control system and a pressure of the pressurized volume.  
However, a controller operable to adjust a position of valve(s) based on an operation mode of the environmental control system of an aircraft and a pressure of the pressurized volume was old and well-known in the art, as evidenced by Thompson (see a least column 6, line 64 through column 7, line 50),
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bruno et al. with wherein the controller is operable to adjust a position of the second valve based on an operational mode of the environmental control system and a pressure of the pressurized volume, since, as evidenced by Thompson, use of a controller operable to adjust a position of valve(s) based on an operation mode of the environmental control system of an aircraft and a pressure of the pressurized volume was old and well-known in the art and would provide the predictable benefit of balancing cabin pressure/temperature needs with fuel consumption requirements.  

Regarding claim 2, Bruno et al. further discloses wherein the first medium is one of bleed air and outside air (see at least Figures 1-3; 11-13, medium F2 is outside air).  
Regarding claim 4, Bruno et al. further discloses wherein the second medium is cabin outflow air (see at least Figures 1-3; 11-13, medium F3 is cabin discharge air).  
Regarding claim 6, Bruno et al. further discloses wherein the turbine is a power turbine (see at least Figures 1-3; 11-13, power turbine #114).
Regarding claim 11, Bruno et al. further discloses wherein the first valve and the second valve are independently operable (see at least Figures 1-3; 11-13: valve #V2 controls flow to turbine #114/outlet (overflow control valve) #104 and overflow control valve #104 controls outflow from valve #V2/turbine #114).
Regarding claim 14, Bruno et al. further discloses further comprising a ram air circuit including a ram air duct having at least one heat exchanger positioned therein (see at least Figures 1-3; 11-13, ram air shell #105 with heat exchangers #106/#107).
Regarding claim 15, Bruno et al. further discloses further comprising a heat exchanger arranged in fluid communication with the second medium (see at least Figures 1-3; 11-13, outflow heat exchanger #108).
Regarding claim 16, Bruno et al. further discloses wherein the heat exchanger is arranged upstream from the turbine relative to a flow of the second medium (see at least Figures 1-3; 11-13, outflow heat exchanger #108).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. in view of Thompson as applied to claim 1* (see rejection under 112(b)) above, and further in view of Coffinberry (US 5,137,230: cited by Applicant).
Regarding claims 9 and 10, Bruno et al. in view of Thompson does not disclose wherein the turbine includes a nozzle configured to accelerate a flow or medium into the turbine, wherein a diameter of an opening defined by the nozzle is variable; wherein the diameter of the nozzle is varied in response to the pressure of the second medium.
Coffinberry teaches another environmental control system wherein the turbine includes a nozzle configured to accelerate a flow or medium into the turbine, wherein a diameter of an opening defined by the nozzle is variable (see at least column 6, lines 1-24); wherein the diameter of the nozzle is varied in response to the pressure of the medium (see at least column 6, lines 1-24).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bruno et al. in view of Thompson with wherein the turbine includes a nozzle configured to accelerate a flow or medium into the turbine, wherein a diameter of an opening defined by the nozzle is variable; wherein the diameter of the nozzle is varied in response to the pressure of the second medium, as taught by Coffinberry, to improve the system of Bruno et al. in view of Thompson by allowing for more efficient energy conversion (see at least Coffinberry column 6, lines 13-24).  

Conclusion
	The prior art previously made of record and not relied upon is considered pertinent to Applicant’s disclosure as it appears that at least one embodiment from this reference could also be applied to several claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763